        Case 1:19-cv-00626-LY Document 114 Filed 10/01/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION


NEXTERA ENERGY CAPITAL
HOLDINGS, INC., NEXTERA ENERGY
TRANSMISSION, LLC, NEXTERA
ENERGY TRANSMISSION MIDWEST,
LLC, and NEXTERA ENERGY
TRANSMISSION SOUTHWEST, LLC,

      Plaintiffs,

v.                                              CIVIL ACTION NO. 1:19-cv-00626

DEANN T. WALKER, Chairman, Public
Utility Commission of Texas, ARTHUR C.
D’ANDREA, Commissioner, Public Utility
Commission of Texas, AND SHELLY
BOTKIN, Commissioner, each in his or her
official capacity,

      Defendants.


               NOTICE REGARDING DEFENDANTS’ CONDITIONAL
                     MOTION FOR EXTENSION OF TIME
                                           MAKAN DELRAHIM
                                           Assistant Attorney General

                                           MICHAEL F. MURRAY
                                           Deputy Assistant Attorney General

                                           DANIEL E. HAAR
                                           MATTHEW C. MANDELBERG
                                                   (California Bar No. 281240)
                                           Attorneys, Antitrust Division
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, N.W.
                                           Office 3229
                                           Washington, D.C. 20530-0001
                                           Tel.: (202) 598-2413
                                           Fax: (202) 514-0536
                                           Email: matthew.mandelberg@usdoj.gov
          Case 1:19-cv-00626-LY Document 114 Filed 10/01/19 Page 2 of 4




       28 U.S.C. § 517 authorizes the United States to “attend to the interests of the United

States in a suit pending in a court of the United States.” In its conditional motion for an

extension, the State of Texas correctly observes that “it is generally accepted that 28 U.S.C. §

517 permits the United States to file . . . without leave of the Court and with no specific

deadline.” Defs.’ Conditional Mot. for Extension of Time 3, ECF No. 112; see, e.g., Miami

Herald Media Co. v. Fla. Dep’t of Transp., 345 F.Supp.3d 1349, 1368 (N.D. Fla. 2018) (“There

is no time limit set forth in § 517”); Gil v. Winn Dixie Stores, Inc., 242 F. Supp.3d 1315, 1317

(S.D. Fla. 2017) (the United States “does not require the Court’s leave” to file). That is what

happened in this case: The United States respectfully submitted its Statement of Interest,

pursuant to 28 U.S.C. § 517, on September 20, 2019. Statement of Interest of the United States

of America, ECF No. 110.

       Texas is incorrect insofar as it suggests that the United States is attempting to intervene in

this case. The United States is not intervening.1 Rather, the United States filed its Statement

under independent statutory authority because granting Texas’s motion to dismiss implicates the

interests of the United States in ensuring proper enforcement of the dormant Commerce Clause

and in protecting competition in electricity markets. Statement of Interest 1. Furthermore, filing

at this early stage of the proceedings affords this Court an opportunity to consider the Statement




1
  Although the United States is not intervening, the United States notes that Texas cites Roeder v.
Islamic Republic of Iran, 195 F. Supp. 2d 140, 158 (D.D.C. 2002), aff’d, 333 F.3d 228 (D.C. Cir.
2003), to support its statement that Section 517 “does not permit the United States to intervene in
a case.” Tex. Conditional Mot. 1. Roeder does not stand for that proposition. That case states:
“The United States clearly has the authority pursuant to 28 U.S.C. § 517 to move to intervene in
a case should it believe that its interests are sufficiently implicated, and has done so on countless
occasions.” Roeder, 195 F. Supp. 2d at 158.
          Case 1:19-cv-00626-LY Document 114 Filed 10/01/19 Page 3 of 4




both as it evaluates the current motion to dismiss and, if the motion to dismiss is denied, going

forward in this litigation.

        Finally, although the Statement afforded the State of Texas seven (7) days to

reply, see Local Rule CV-7(f)(2), and Texas timely filed a reply brief, Defs.’ Reply in Support of

Mot. to Dismiss, ECF No. 111, the United States observes that courts at times have granted

extensions following the filing of a Statement of Interest of the United States.

                                                   Respectfully submitted,

                                                   MAKAN DELRAHIM
                                                   Assistant Attorney General

                                                   MICHAEL F. MURRAY
 Dated: October 1, 2019                            Deputy Assistant Attorney General

                                                   DANIEL E. HAAR
                                                   MATTHEW C. MANDELBERG
                                                   Attorneys, Antitrust Division

                                                   /s/ Matthew C. Mandelberg
                                                   MATTHEW C. MANDELBERG

                                                   Attorneys for the United States of America
          Case 1:19-cv-00626-LY Document 114 Filed 10/01/19 Page 4 of 4




                                     CERTIFICATE OF SERVICE
I certify that on October 1, 2019, I caused the foregoing to be filed through this Court’s CM/ECF

filer system, which will serve a notice of electronic filing on all registered users, including

counsel of record for all parties.

October 1, 2019                                                        /s/ Matthew C. Mandelberg
                                                                      Counsel for the United States
